DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 22 April 2022 has been acknowledged. 
Claims 1, 13 and 19 have been amended. 
Claim 11 has been cancelled. 
Claim 21 is newly presented. 
Currently, claims 1 – 10 and 12 – 21 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10 and 12 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Owenchko (US 2019/0035148) in view of Osterwood et al. (Hereinafter Osterwood) (US 2016/0227193) and in further view of Wu et al. (Hereinafter Wu) (US 2018/0313940).
	
As per claim 1, Owechko teaches elements of: a method for obstacle detection and navigation of a vehicle using resolution- adaptive fusion, the method comprising: 
performing, by a processor, a resolution-adaptive fusion of at least a first three- dimensional (3D) point cloud and a second 3D point cloud to generate a fused, denoised, and resolution-optimized 3D point cloud that represents an environment associated with the vehicle, wherein the first 3D point cloud is generated by a first-type 3D scanning sensor and the second 3D point cloud is generated by a second-type 3D scanning sensor, and wherein the second-type 3D scanning sensor includes a different resolution in each of a plurality of different measurement dimensions relative to the first-type 3D scanning sensor (See at least abstract, paragraph 3, 4, 8 and 38 - 39; via generating a resolution adaptive mesh for 3-D metrology of an object includes receiving point cloud data from a plurality of sensors. The point cloud data from each sensor defines a point cloud that represents the object. Each point cloud includes a multiplicity of points and each point includes at least location information for the point on the object. The method also includes determining a resolution of each sensor in each orthogonal dimension based on a position of each sensor relative to the object. The method additionally includes generating a surface representation of the object from the point clouds using the resolutions of each sensor. The surface representation of the object includes a resolution adaptive mesh corresponding to the object for metrology of the object. Generating the surface representation includes fitting a mesh to the point clouds using an intermediate implicit representation of each point cloud. The present disclosure relates to performing measurements during factory assembly or other processes on an object being manufactured, and more particularly to generating a resolution adaptive mesh, that is generated using an intermediate implicit representation of a point cloud, and that is used for three-dimensional (3-D) metrology of an object being assembled or manufactured. Metrology is the accurate measurement of an object's shape during factory assembly or other processes or for other purposed where accurate measurements are needed. The raw data from 3-D sensors used for metrology is usually in the form of point clouds, or a list of the 3-D coordinates of measured points. Point clouds are difficult to interpret or manipulate, so they are normally converted into a mesh surface representation of the object similar to what is used in computer graphics to represent computer generated objects for display. While many methods have been developed for generating surfaces from point clouds, such as splines or regularized least-squares fitting algorithms, none of these techniques incorporate prior knowledge of how a sensor's accuracy varies with location in viewing direction. 3-D sensors typically have different accuracies in directions along the viewing vector and transverse to the viewing vector, and also for different distances from the measured object. These varying accuracies can lead to increased time and labor in assembling large, complex objects, such as aircraft. Accordingly, there is a need for a system and method for accurately producing a mesh surface representation of an object that take into account these inaccuracies. In accordance with another embodiment or any of the previous embodiments, the method or set of functions further includes using the intermediate implicit representation of each point cloud to generate a denoised and uniformly sampled 3-D synthetic point cloud including a multiplicity of control points and fitting the mesh to the control points to generate the resolution adaptive mesh. In accordance with an embodiment, a system and method are provided for representing and optimally combining 3-D point cloud data generated by a plurality of 3-D scanning sensors that measures and tracks objects in large spatial volumes such as a factory floor during an assembly process of such an object, such as an aircraft. Each of the 3-D scanning sensors may be any type of 3-D scanning sensor. Examples of a 3-D scanning sensor include but are not limited to a 3-D camera, Light Detection and Ranging (LIDAR) device or system, or other 3-D sensing system. The method or system converts point clouds into a surface representation useful for metrology while taking into account the spatial varying resolutions in different directions of the plurality of 3-D scanning sensors observing the same object. The method or system does this by converting the point cloud or point clouds into an optimized point cloud for mesh fitting using an intermediate implicit representation of the point cloud or point clouds that takes into consideration resolution of each of the 3-D scanning sensors. This is in contrast to existing surface reconstruction methods that weight all points equally and don't incorporate sensor resolution models or prior knowledge about the expected resolution of the sensors as a function of viewing direction and distance from the object. The method or system optimizes the 3-D surface representation of the object derived from fusion of the point clouds from the plurality of 3-D scanning sensors observing the same object but from different directions and distances. Different sensor types have different transverse and range resolutions and point density (3-D measured point density) is dependent on the range of the 3-D scanning sensor from the object being measured. For example, multi-view stereo type sensors or cameras (augmented with structured light if needed) are dense and accurate at short ranges but range accuracy decays as 1/R.sup.2 (inverse of the range squared) while transverse resolution decays as 1/R. LIDAR is sparse and more accurate than multi-view stereo type sensors at long range, but less accurate at short range. Each sensor can also have different resolutions and point densities for different distances and directions relative to the object being measured. No single existing sensor can provide the required 3-D metrology accuracy over a large measurement volume, such as that needed for assembly or manufacturing of an aircraft or similar object. Therefore, a sensor fusion framework, as described herein, is needed that optimizes accuracy over the entire sensing volume by incorporating prior knowledge of each sensor’s resolution and the object to be measured in the fusion of 3-D point cloud data from multiple sensors with different resolution characteristics. Metrology applications need to provide a non-probabilistic and continuous surface representation of objects for measuring deviations from designs, position of objects, intuitive visualizations, and data compression. Resolution-aware adaptive mesh fitting to the fused point cloud, as described herein, results in an optimal surface representation that utilizes the best sensors and sensing directions for every local location and geometry of the point cloud.); and 
the fused, denoised, and resolution-optimized 3D point cloud (See at least abstract, paragraph 3, 4, 8 and 38 – 39).
However, Owechko does not explicitlyt each element of detecting obstacles and navigating the vehicle.
Osterwood teaches element of: detecting obstacles and navigating the vehicle (See at least paragraph 2; via three dimensional (3D) sensing is useful in many domains and environments. It allows robots, autonomous vehicles, and remotely operated vehicles to safely navigate and traverse terrain, avoiding static obstacles like trees, structures, and drop offs and dynamic obstacles like people, animals, and vehicles. 3D sensing also enables mapping of a robot's local environment and larger scale mapping of larger surrounding areas. In industrial environments, three-dimensional sensors described here can create static or adaptive safety curtains around machinery and/or count or inspect parts moving through an automated assembly or manufacturing lines).
Owechko and Osterwood are in analogous art of using 3D point cloud via LiDAR and other sensors and detecting objects using 3D point cloud.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include detecting obstacles and navigating the vehicle as taught by Osterwood in the system of Owechko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Owechko and Osterwood does not teach element of:
generating a sequence of fused, denoised, and resolution-optimized 3D point clouds during operation of the vehicle; and tracking a moving obstacle from among the obstacles using the sequence of fused, denoised, and resolution-optimized 3D point clouds to navigate the vehicle and to detect and avoid the moving obstacle.
Wu teaches elements of:
generating a sequence of fused, denoised, and resolution-optimized 3D point clouds during operation of the vehicle; and tracking a moving obstacle from among the obstacles using the sequence of fused, denoised, and resolution-optimized 3D point clouds to navigate the vehicle and to detect and avoid the moving obstacle (See at least paragraph 2 and 38; the operations of mobile platforms are typically facilitated by obtaining position information of objects in a surrounding environment, using a combination of sensors. The information obtained regarding the positions of objects can facilitate the detecting pedestrians and/or vehicles in the environment, thereby allowing the mobile platforms to avoid obstacles during navigation. Typical optical detection sensors, such as monocular cameras, can detect an object based on computer vision and machine learning algorithms, but cannot consistently provide three-dimensional position information of the target. Emitter/detector sensors, such as LiDAR sensors, typically transmit a pulsed signal (e.g. laser signal) outwards, detect the pulsed signal reflections, and measure three-dimensional information (e.g., laser scanning points) in the environment to facilitate mapping the environment. … The laser sensor 315 (e.g., corresponding to the laser sensor 215 illustrated in FIG. 2) carried by the mobile platform 310 (e.g., corresponding to the mobile platform 210 illustrated in FIG. 2) generates multiple frames 320 of scanning point data during a time period from t.sub.i to t.sub.i+k. For example, frame 320a is generated at time t.sub.i with the mobile platform 310 (and the laser sensor 315) situated in a first position/orientation, frame 320b is generated at a subsequent time t.sub.i+1 with the mobile platform 310 (and the laser sensor 315) situated in a second position/orientation, and frame 320c is generated at a subsequent moment t.sub.i+2 with the mobile platform 310 (and the laser sensor 315) situated in a third position/orientation. As will be discussed in detail below with reference to FIGS. 8-11, portions of the presently disclosed technology can generate a combined point cloud based on temporally sequenced sets of point data, such as the sequence of frames 320. Also, the relative position T.sub.t.sub.i.sup.r of the mobile platform 310 in a reference coordinate system at any point in time t.sub.i within the time period can be calculated based thereon.).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify a method for using LIDAR to receive the fused, denoised, and resolution-optimized 3D point cloud to detect object of Owechko and Osterwood, to include generating sequence of point could data to find relative location of object in any given time period to avoid obstacle as taught by Wu in order to enhance safety of vehicle operation (See paragraph 28 of Wu). 

As per claim 2, Owechko, Osterwood and Wu teach elements of: 
generating a first volumetric surface function by performing a 3D convolution of each measured point from a plurality of measured points of the first 3D point cloud with an associated 3D point spread function of the first-type 3D scanning sensor for representing an uncertainty in a spatial location of each measured point, wherein the first volumetric surface function incorporates a resolution of the first-type 3D scanning sensor (Owenchko, See at least paragraph 5 and 38 – 40); and 
generating a second volumetric surface function by performing a 3D convolution of each measured point from a plurality of measured points of the second 3D point cloud with an associated 3D points spread function of the second-type 3D scanning sensor for representing an uncertainty in a spatial location of each measured point, wherein the second volumetric surface function incorporates a resolution of the second- type 3D scanning sensor (Owenchko, See at least paragraph 5 – 6 and 38 – 40).  

As per claim 3, Owechko, Osterwood and Wu teach elements of: 
wherein said performing the resolution-adaptive fusion further comprises forming a 3D composite volumetric surface function by multiplying or adding the first volumetric surface function for the first-type 3D scanning sensor and the second volumetric surface function for the second-type 3D scanning sensor, wherein inaccurate point cloud data from one type 3D scanning sensor will be compensated by accurate point cloud data from the other type scanning sensor by said forming the 3D composite volumetric surface function (Owenchko, see at least abstract).  

As per claim 4, Owechko, Osterwood and Wu teach elements of: 
wherein said forming the 3D composite volumetric surface function comprises adding the first volumetric surface function and the second volumetric surface function in response to a condition that causes one of the 3D scanning sensors to be ineffective (Owenchko, see at least abstract and paragraph 38 – 39).  

As per claim 5, Owechko, Osterwood and Wu teach elements of: 
wherein said forming the 3D composite volumetric surface function comprises multiplying the first volumetric surface function and the second volumetric surface function to enhance a resolution for detecting an obstacle in the environment associated with the vehicle compared to using a volumetric surface function of only one of the 3D scanning sensors (Owenchko, see at least abstract and paragraph 5 – 6 and 17).  

As per claim 6, Owechko, Osterwood and Wu teach elements of: 
 wherein said performing the resolution-adaptive fusion further comprises generating an iso-contour of the 3D composite volumetric surface function by performing automated edge-based thresholding to find a best resolution- adaptive iso-contour of the 3D composite volumetric surface function, wherein the automated edge-based thresholding is based on volumetric surface function edge map optimization (Owenchko, see at least paragraph 52).  

As per claim 7, Owechko, Osterwood and Wu teach elements of: 
thresholding comprises incrementing a threshold value over a preset range of values to determine the threshold value that maximizes a number of edges in a two-dimensional (2D) edge map of the iso-contour of the 3D composite volumetric surface function (Owenchko, see at least figure 1, paragraph 12 – 13, and 52).

As per claim 8, Owechko, Osterwood and Wu teach elements of: 
wherein said performing the resolution-adaptive fusion further comprises resampling the iso-contour of the 3D composite volumetric surface function on a uniform grid to form the fused, denoised, and resolution-optimized 3D point cloud (Owenchko, see at least figure 3 and paragraph 44).  

As per claim 9, Owechko, Osterwood and Wu teach elements of: 
 presenting a representation of the environment associated with the vehicle using the fused, denoised, and resolution- optimized 3D point cloud (Owenchko, see at least paragraph 3, 4, 8 and 38 – 39, Osterwood, see at least paragraph 2, 56 – 57, and 139).  

As per claim 11, Owechko, Osterwood and Wu teach elements of: 
generating a sequence of fused, denoised, and resolution-optimized 3D point clouds  (Owenchko, see at least paragraph 3, 4, 8 and 38 – 39); and
tracking a moving obstacle from among the obstacles using the sequence of fused, denoised, and resolution-optimized 3D point clouds (Owenchko, see at least paragraph 3, 4, 8 and 38 – 39, Osterwood, see at least paragraph 2, 56 – 57, and 141).  

As per claim 12, Owechko, Osterwood and Wu teach elements of: 
wherein the first-type 3D scanning sensor comprises one of a radar, a stereo vision sensor, a monocular vision sensor, or a LIDAR sensor, and wherein the second-type 3D scanning sensor comprises a different-type sensor from the first-type 3D scanning sensor (Owenchko, see at least paragraph 38 – 39).

As per claim 21, Owechko, Osterwood and Wu teach elements of: 
wherein said performing the resolution-adaptive fusion further comprises: 
generating a first volumetric surface function that incorporates a resolution of the first- type 3D scanning sensor (Owenchko, see at least paragraph 38 – 39); 
generating a second volumetric surface functions that incorporates a resolution of the second-type 3D scanning sensor (Owenchko, see at least paragraph 38 – 39); 
forming a 3D composite multiplicative volumetric surface function by multiplying the first volumetric surface function for the first-type 3D scanning sensor and the second volumetric surface function for the second-type 3D scanning sensor (Owenchko, see at least paragraph 39); and 
forming a 3D composite additive volumetric surface function by adding the first volumetric surface function and the second volumetric surface function, wherein the 3D composite additive volumetric surface function is used to detect the obstacles and the 3D composite multiplicative volumetric surface function is used to refine a resolution of the obstacles (Owenchko, see at least paragraph 38 – 40).

	Claims 13 – 20 have same or substantially similar claim limitations of claims 1 – 12. Therefore, claims 13 – 20 are rejected under same rationales of claims 1 – 12.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662